 



Exhibit 10.3
Contract # ____________
SERVICE AGREEMENT
between
TRANSCONTINENTAL GAS PIPE LINE CORPORATION
and
WASHINGTON GAS LIGHT COMPANY

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
     THIS AGREEMENT entered into this 16th day of May, 2007, by and between
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, a Delaware corporation, hereinafter
referred to as “Seller,” first party, and WASHINGTON GAS LIGHT COMPANY,
hereinafter referred to as “Buyer,” second party.
W  I  T  N  E  S  S  E  T  H
     WHEREAS, by order issued April 12, 2007, in Docket No. CPO6-421, the
Federal Energy Regulatory Commission (“FERC”) has authorized Seller’s Potomac
Expansion Project (referred to as “Potomac”); and
     WHEREAS, Potomac will add 165,000 Dt per day of incremental firm
transportation capacity by a proposed in-service date of November I, 2007; and
     WHEREAS, Buyer has requested firm transportation service under Potomac and
has executed with Seller a Precedent Agreement, dated September 28, 2005; and
     WHEREAS, Seller is willing to provide the requested firm transportation for
Buyer under Potomac pursuant to the terms of this Service Agreement and the
Precedent Agreement.
     NOW, THEREFORE, Seller and Buyer agree as follows:
ARTICLE I
GAS TRANSPORTATION SERVICE
     1.     Subject to the terms and provisions of this agreement and of
Seller’s Rate Schedule FT, Buyer agrees to deliver or cause to be delivered to
Seller gas for transportation and Seller agrees to receive, transport and
redeliver natural gas to Buyer or for the account of Buyer, on a firm basis, up
to a Transportation Contract Quantity (“TCQ”) of 100,000 dt per day.
     2.     Transportation service rendered hereunder shall not be subject to
curtailment or interruption except as provided in Section 11 and, if applicable,
Section 42 of the General Terms and Conditions of Seller’s FERC Gas Tariff:
ARTICLE II
POINT(S) OF RECEIPT
     Buyer shall deliver or cause to be delivered gas at the point(s) of receipt
hereunder at a pressure sufficient to allow the gas to enter Seller’s pipeline
system at the varying pressures that may exist in such system from time to time;
provided, however, the pressure of the gas delivered or caused to be delivered
by Buyer shall not exceed the maximum operating pressure(s) of Seller’s pipeline
system at such point(s) of receipt in the event the maximum operating
pressure(s) of Seller’s pipeline system, at the point(s) of receipt hereunder,
is from time to time increased or decreased, then the maximum allowable
pressure(s) of the gas delivered or caused to be delivered by Buyer to Seller at
the point(s) of receipt shall be correspondingly increased or decreased upon
written notification of Seller to Buyer. The point(s) of receipt for natural gas
received for transportation pursuant to this agreement shall be:

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
(Continued)
     See Exhibit A, attached hereto, for points of receipt.
ARTICLE III
POINT(S) OF DELIVERY
     Seller shall redeliver to Buyer or for the account of Buyer the gas
transported hereunder at the following point(s) of delivery and at a pressure(s)
of:
     See Exhibit B, attached hereto, for points of delivery and pressures.
ARTICLE IV
TERM OF AGREEMENT
     This agreement shall be effective as of the later of November 1, 2007 or
the date that all Seller’s Potomac facilities necessary to provide firm
transportation service to Buyer have been constructed and are ready for service
as determined in Seller’s sole opinion and shall remain in force and effect for
a primary term of twenty (20) years and thereafter until terminated by Seller or
Buyer upon at least two (2) years written notice; provided, however, this
agreement shall terminate immediately and, subject to the receipt of necessary
authorizations, if any, Seller may discontinue service hereunder if (a) Buyer,
in Seller’s reasonable judgment fails to demonstrate creditworthiness, and
(b) Buyer fails to provide adequate security in accordance with Section 32 of
the General Terms and Conditions of Seller’s Volume No. 1 Tariff. As set forth
in Section 8 of Article II of Seller’s August 7, 1989 revised Stipulation and
Agreement in Docket Nos. RP88-68 et. al., (a) pregranted abandonment under
Section 284.221(d) of the Commission’s Regulations shall not apply to any long
term conversions from firm sales service to transportation service under
Seller’s Rate Schedule FT and (b) Seller shall not exercise its right to
terminate this service agreement as it applies to transportation service
resulting from conversions from firm sales service so long as Buyer is willing
to pay rates no less favorable than Seller is otherwise able to collect from
third parties for such service.
ARTICLE V
RATE SCHEDULE AND PRICE
     1.     Buyer shall pay Seller for natural gas delivered to Buyer hereunder
in accordance with Seller’s Rate Schedule FT and the applicable provisions of
the General Terms and Conditions of Seller’s FERC Gas Tariff as filed with the
Federal Energy Regulatory Commission, and as the same may be legally amended or
superseded from lime to time. Such Rate Schedule and General Terms and
Conditions are by this reference made a part hereof. In the event Buyer and
Seller mutually agree to a negotiated rate pursuant to the provisions in Section
53 of the General Terms and Conditions and specified term for service hereunder,
provisions governing such negotiated rate (including surcharges) and term shall
be set forth on Exhibit C to the service agreement.

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
(Continued)
     2.     Seller and Buyer agree that the quantity of gas that Buyer delivers
or causes to be delivered to Seller shall include the quantity of gas retained
by Seller for applicable compressor fuel, line loss make-up (and injection fuel
under Seller’s Rate Schedule GSS, if applicable) in providing the transportation
service hereunder, which quantity may be changed from time to time and which
will be specified in the currently effective Sheet No. 44 of Volume No. I of
this Tariff which relates to service under this agreement and which is
incorporated herein.
     3.      In addition to the applicable charges for firm transportation
service pursuant to Section 3 of Seller’s Rate Schedule FT, Buyer shall
reimburse Seller for any and all filing fees incurred as a result of Buyer’s
request for service under Seller’s Rate Schedule FT, to the extent such fees are
imposed upon Seller by the Federal Energy Regulatory Commission or any successor
governmental authority having jurisdiction.
ARTICLE VI
MISCELLANEOUS
     1.     This Agreement supersedes and cancels as of the effective date
hereof the following contract(s) between the parties hereto:
     None
     2.     No waiver by either party of any one or more defaults by the other
in the performance of any provisions of this agreement shall operate or be
construed as a waiver of any future default or defaults, whether of a like or
different character.
     3.     The interpretation and performance of this agreement shall be in
accordance with the laws of the State of Texas, without recourse to the law
governing conflict of laws, and to all present and future valid laws with
respect to the subject matter, including present and future orders, rules and
regulations of duly constituted authorities.
     4.     This agreement shall be binding upon, and inure to the benefit of
the parties hereto and their respective successors and assigns.
     5.     Notices to either party shall be in writing and shall be considered
as duly delivered when mailed to the other party at the following address:

  (a)   If to Seller:         Transcontinental Gas Pipe Line Corporation        
P.O. Box 1396         Houston, Texas 77251         Attention: Director —
Customer Services

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
(Continued)

  (b)   If to Buyer:
Washington Gas Light Company
6801 Industrial Road
Springfield, VA 22151
Attention: Ken Yagelski, Director, Energy Acquisition

Such addresses may be changed from time to time by mailing appropriate notice
thereof to the other party by certified or registered mail.
     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
signed by their respective officers or representatives thereunto duly
authorized.

            TRANSCONTINENTAL GAS PIPE LINE
CORPORATION
(Seller)
      By:   /s/ Paul F. Egner III       Paul F. Egner III         Director
Customer Services        WASHINGTON GAS LIGHT COMPANY
(Buyer)
      By:   /s/ Terry D. McCallister       Name:   Terry D. McCallister       
Title:   PRESIDENT& COO   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ATTACHED AND MADE PART OF THAT SERVICE AGREEMENT BY AND BETWEEN TRANSCONTINENTAL
GAS PIPE LINE CORPORATION, AS SELLER, AND WASHINGTON GAS LIGHT COMPANY, AS
BUYER, EFFECTIVE___

              Maximum Daily Quantity Point (s) of Receipt   at each Receipt Pt.
(Dt/d)1
Point of interconnection between Transco’s
mainline and East Tennessee Natural Gas
(Cascade Creek) at milepost 1384.86 in
Rockingham County, NC.
    80,000              
Point of interconnection between Pine Needle LNG
Facility and Transco’s mainline at milepost 1356.95
on Transco’s mainline in Guilford County, NC.
    20,000  

 

1   These quantities do not include the additional quantities of gas retained by
seller for applicable compressor fuel and line loss make~up provided for in
Article V, 2 of the Service Agreement, which are subject to change as provided
for in Article V, 2 thereof. Therefore, Buyer shall also deliver or cause to be
delivered at the receipt points such additional quantities of gas in kind to be
retained by Seller for compressor fuel and line loss make-up.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ATTACHED AND MADE PART OF THAT SERVICE AGREEMENT BY AND BETWEEN TRANSCONTINENTAL
GAS PIPE LINE CORPORATION, AS SELLER, AND WASHINGTON GAS LIGHT COMPANY, AS
BUYER, EFFECTIVE___

      Point (s) of Delivery   Pressure
Rock Creek Meter Station, located at milepost
1614.31 on Seller’s mainline in Montgomery
County, Maryland.
  Prevailing pressures in Seller’s pipeline system.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ATTACHED AND MADE PART OF THAT SERVICE AGREEMENT BY AND BETWEEN TRANSCONTINENTAL
GAS PIPE LINE CORPORATION, AS SELLER, AND COLUMBIA GAS OF VIRGINIA, INC. AS
BUYER, EFFECTIVE May 16, 2007
Specification of Negotiated Rate and Term
None

 